DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an amendment filed on 08/11/2021.  Claims 1, 10, 16 and 22 are amended, and claims 3, 11 and 17 are cancelled.  Claims 1-2, 4-10, 12-16 and 18-22 are currently pending.

Response to Arguments
Applicant’s remarks, see pages 8-10, with respect to the rejections under 35 USC 103 have been fully considered.  In the Office action mailed 05/11/2021, the Examiner indicated that claim 22 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 1, 10 and 16, as amended, have a different scope than the previously indicated allowable subject matter. Therefore, a new ground(s) of rejection is made, necessitated by the amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-2, 4-10, 12-16 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 10 and 16, in the first limitation, recite “determining an event associated with a user to be tracked”.  It is unclear whether the event or the user is the element “to be tracked”, therefore the claims are rendered indefinite.  For examination purposes, this limitation will be interpreted as the user being the element to be tracked.
Claims 1, 10 and 16, in the last limitation, recite “based on the tracing information”.  It is unclear if “the tracing information” refers to the tracing flag and/or tracing level, or to new element, therefore, the claims are rendered indefinite.  For examination purposes, “the tracing information” will be interpreted as a new element.
Claims 2, 4-9, 12-15 and 18-22 are dependent from claim 1, 10 and 16, and therefore contain the same indefinite language.  As a result, they are rejected under the same rationale as claims 1, 10 and 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 9-10, 12-14, 16, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener et al. (US 2016/0092914), hereinafter Wiener, in view of Granshaw et al. (US 2015/0212925), hereinafter Granshaw, further in view of Anastas et al. (US 2008/0114875), hereinafter Anastas, and further in view of Mickens et al. (US 2011/0264787), hereinafter Mickens.
Regarding claim 1, Wiener discloses a method, implemented on a machine (Wiener, Fig. 1: data management server) having at least one processor, storage, and a communication platform connected to a network for tracking an event at a plurality of distributed servers (Wiener, [0108]-[0109]), the method comprising:
determining an event associated with a user to be tracked (Wiener, [0041]: data management server receives events and user data, such as login credentials, for a user to be monitored); 
generating, based on customized data generated based on a user profile of the user, a customized script to be embedded in a web page (Wiener, [0050]-[0052]: determining user attributes (customized data) from user information (user profile); a script (customized script) is generated based on a match between the user attributes (customized data) and business logic, and sent to the client device in a web page), and wherein the customized script triggers an event message when the user performs an Wiener, [0044]: information/user input (event message) is sent when target conditions of the script are met); 
receiving the event message triggered by the customized script subsequent to the script being embedded in the web page (Wiener, [0044]: data management server receives user input (event message) when target conditions of the script are met); and 
providing an instruction to a server for executing one or more applications based on the event (Wiener, [0045]: data management server sends user input as an instruction to ad server to determine an advertisement (i.e. execute an application) for rendering on the client device).
Wiener does not explicitly disclose wherein the customized script includes a tracing level customized for the user based on the customized data, wherein the tracing level indicates an amount of detail of tracing information to be recorded for the event which is determined based on the customized data; determining a tracing flag from the event message; providing an instruction to a server based on the tracing flag and the tracing level; and based on the tracing information, firing a set of script codes corresponding to the event with the tracing flag to reproduce the event for debugging.
However, Granshaw discloses
determining a tracing flag from the event message (Granshaw, [0075]-[0077]: interpreting a trace command (tracing flag) in an XML message (event message)); and 
providing an instruction to a server based on the tracing flag, and the tracing level (Granshaw, [0058]-[0059], [0064], [0075]-[0077]: XML message (event message) comprising a trace command (tracing flag) and detail level (tracing level) provides instructions to a product (server) on fields to be traced).
It would have been obvious to one of ordinary skill in the art, having the teachings of Wiener and Granshaw before him or her before the effective filing date of the claimed invention, to modify a method for determining user interest in page content based on messages from tracking scripts as taught by Wiener, to include utilizing a trace command in the messages as taught by Granshaw.  The motivation for doing so would have been to utilize a flexible method of tracing data through multiple systems (Granshaw, [0118]).
Furthermore, the combination of Wiener and Granshaw does not explicitly disclose wherein the customized script includes a tracing level customized for the user based on the customized data, wherein the tracing level indicates an amount of detail of tracing information to be recorded for the event which is determined based on the customized data; and based on the tracing information, firing a set of script codes corresponding to the event with the tracing flag to reproduce the event for debugging.
However, Anastas discloses 
wherein the customized script includes a tracing level customized for the user based on the customized data, wherein the tracing level indicates an amount of detail of tracing information to be recorded for the event which is determined based on the customized data (Anastas, [0033], [0043]: performance monitoring process (customized script) determines the level of monitoring (tracing level) to be performed on a web page for a user corresponding to a particular demographic (i.e. based on customized data)).
Anastas, [0046]).
Furthermore, the combination of Wiener, Granshaw and Anastas does not explicitly disclose based on the tracing information, firing a set of script codes corresponding to the event with the tracing flag to reproduce the event for debugging.
However, Mickens discloses based on the tracing information, firing a set of script codes corresponding to the event with the tracing flag to reproduce the event for debugging (Mickens, [0013]-[0014]: based on a record of captured events (tracing information), running a program utilizing the events (i.e. firing script codes corresponding to the events) to recreate a scenario that led to an error; [0021]-[0022]: the log of the recorded events is sent for debugging in response to a trigger (tracing flag)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Wiener, Granshaw, Anastas and Mickens before him or her before the effective filing date of the claimed invention, to modify a method that utilizes tracking scripts in a webpage to monitor user interactions and webpage performance as taught by Wiener, Granshaw and Anastas, to include enabling the replay of captured webpage Mickens, [0010]).
Regarding claim 10, Wiener discloses a system (Wiener, Fig. 1: data management server) having at least one processor, storage, and a communication platform connected to a network for tracking an event at a plurality of distributed servers (Wiener, [0108]-[0109]), the system comprising: 
an application tracing controller configured for determining an event associated with a user to be tracked (Wiener, [0041]: data management server (application tracing controller) receives events and user data, such as login credentials, for a user to be monitored); 
a customized data determiner configured for generating customized data based on a user profile (Wiener, [0050]: data management server (customized data determiner) receives user information (user profile) and generates user attributes (customized data) from the user information);
a script generator/updater configured for generating, based on the customized data related to the user, a customized script to be embedded in a web page (Wiener, [0050]-[0052]: data management server (script generator/updater) generates a script (customized script) based on a match between the user attributes (customized data) and business logic, and sends the script to the client device in a web page), and wherein the script triggers an event message when the user performs an online behavior related to the web page in accordance with the event (Wiener, [0044]: the script sends information (event message) when target conditions are met); 
Wiener, [0044]: data management server (trouble event detector) receives user input (event message) when target conditions of the script are met); and 
an application instruction generator configured for providing an instruction to a server for executing one or more applications based on the event (Wiener, [0045]: data management server (application instruction generator) sends user input to ad server as an instruction to determine an advertisement (i.e. execute an application) for rendering on the client device).
Wiener does not explicitly disclose wherein the customized script includes a tracing level customized for the user based on the customized data, wherein the tracing level indicates an amount of detail of tracing information to be recorded for the event which is determined based on the customized data; a tracing flag reader configured for determining a tracing flag from the event message; providing an instruction to a server based on the tracing flag, and the tracing level, wherein the system is further configured for: based on the tracing information, firing a set of script codes corresponding to the event with the tracing flag to reproduce the event for debugging.
However, Granshaw discloses
a tracing flag reader configured for determining a tracing flag from the event message (Granshaw, [0075]-[0077]: interpreting a trace command (tracing flag) in an XML message (event message)); and 
providing an instruction to a server based on the tracing flag and the tracing level (Granshaw, [0058]-[0059], [0064], [0075]-[0077]: XML message (event message) comprising a trace command (tracing flag) and detail level (tracing level) provides instructions to a product (server) on fields to be traced).
It would have been obvious to one of ordinary skill in the art, having the teachings of Wiener and Granshaw before him or her before the effective filing date of the claimed invention, to modify a method for determining user interest in page content based on messages from tracking scripts as taught by Wiener, to include utilizing a trace command in the messages as taught by Granshaw.  The motivation for doing so would have been to provide a flexible method of tracing data through multiple systems (Granshaw, [0118]).
Furthermore, the combination of Wiener and Granshaw does not explicitly disclose wherein the customized script includes a tracing level customized for the user based on the customized data, wherein the tracing level indicates an amount of detail of tracing information to be recorded for the event which is determined based on the customized data.
However, Anastas discloses 
wherein the customized script includes a tracing level customized for the user based on the customized data, wherein the tracing level indicates an amount of detail of tracing information to be recorded for the event which is determined based on the customized data (Anastas, [0033], [0043]: performance monitoring process (customized script) determines the level of monitoring (tracing level) to be performed on a web page for a user corresponding to a particular demographic (i.e. based on customized data)).
Anastas, [0046]).
Furthermore, the combination of Wiener, Granshaw and Anastas does not explicitly disclose wherein the system is further configured for: based on the tracing information, firing a set of script codes corresponding to the event with the tracing flag to reproduce the event for debugging.
However, Mickens discloses wherein the system is further configured for: based on the tracing information, firing a set of script codes corresponding to the event with the tracing flag to reproduce the event for debugging (Mickens, [0013]-[0014]: based on a record of captured events (tracing information), running a program utilizing the events (i.e. firing script codes corresponding to the events) to recreate a scenario that led to an error; [0021]-[0022]: the log of the recorded events is sent for debugging in response to a trigger (tracing flag)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Wiener, Granshaw, Anastas and Mickens before him or her before the effective filing date of the claimed invention, to modify a method that utilizes tracking scripts in a webpage to monitor user interactions and webpage performance as taught Mickens, [0010]).
Regarding claim 16, the limitations have been addressed in the rejection of claim 1, and furthermore, Wiener discloses a machine-readable, non-transitory and tangible medium having information recorded thereon for tracking an event at a plurality of distributed servers, the information, when read by the machine, causes the machine to perform (Wiener, [0109]-[0110]).
Regarding claim 2, Wiener discloses wherein the event is determined based on: a tracing request related to the event; a detected abnormality related to the event; or the tracing request related to the event and the detected abnormality (Wiener, [0038]: events are determined based on business logic (tracing request) established by advertisers).
Regarding claim 4, Wiener does not explicitly disclose further comprising: parsing the customized data related to the user from the event message, wherein the tracing flag is determined based on the customized data.
However, Granshaw disclose further comprising: parsing the customized data related to the user from the event message (Granshaw, [0102], [0048]-[0049]: trace command (tracing flag) in a XML message (event message) identifies the fields (customized data) to be traced (parsed)), wherein the tracing flag is determined based on the customized data (Granshaw, [0047]-[0049]: trace command (tracing flag) is based on customized data).
Granshaw, [0118]).
Regarding claim 5, Wiener does not explicitly disclose further comprising: updating the tracing flag based on: a tracing request related to the event, a detected abnormality related to the event, or the tracing request related to the event and the detected abnormality related to the event. 
However, Granshaw discloses further comprising: updating the tracing flag (Granshaw, [0070]: updating fields of the trace command (tracing flag)) based on: a tracing request related to the event, a detected abnormality related to the event, or the tracing request related to the event and the detected abnormality related to the event (Granshaw, [0080]: tracing fields that the customer is interested in monitoring (tracing request)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Wiener and Granshaw before him or her before the effective filing date of the claimed invention, to modify a method for determining user interest in page content based on messages from tracking scripts as taught by Wiener, to include utilizing a trace command in the messages as taught by Granshaw.  The motivation for doing so Granshaw, [0118]).
Regarding claim 6, Wiener does not explicitly disclose further comprising: determining the tracing level for the event based on the customized data; and generating the instruction based on the tracing level and the tracing flag.
However, Granshaw disclose further comprising: 
determining a tracing level for the event (Granshaw, [0064]); and 
generating the instruction based on the tracing level and the tracing flag (Granshaw, [0064], [0077]: XML message with trace command (tracing flag) and tracing level provides instructions to products on what to trace).
It would have been obvious to one of ordinary skill in the art, having the teachings of Wiener and Granshaw before him or her before the effective filing date of the claimed invention, to modify a method for determining user interest in page content based on messages from tracking scripts as taught by Wiener, to include utilizing a trace command in the messages as taught by Granshaw.  The motivation for doing so would have been to provide a flexible method of tracing data through multiple systems (Granshaw, [0118]).
Furthermore, the combination of Wiener and Granshaw does not explicitly disclose the tracing level for the event based on the customized data.
However, Anastas discloses determining the tracing level for the event based on the customized data (Anastas, [0043]: performance monitoring process determines the level of monitoring (tracing level) to be performed for a user corresponding to a particular demographic (i.e. based on customized data)).
Anastas, [0046]).
Regarding claim 9, Wiener discloses wherein the one or more applications comprise an advertisement targeting application for determining an advertisement to be presented to the user (Wiener, [0045]).
Regarding claims 12-14, the limitations have been addressed in the rejections of claims 4-6 above.
Regarding claim 18, the limitations have been addressed in the rejections of claim 4 above.
Regarding claim 22, Wiener discloses further comprising: 
obtaining the report of all of the tracing information (Wiener, [0035]: viewing data reports on behavior tracking (tracing information)).
Weiner, Granshaw and Anastas do not explicitly disclose installing a corresponding script on a web page based on the report of all of the tracing information; and wherein the step of firing the set of script codes comprises firing the set of script codes on the web page.
However, Mickens discloses further comprising: 
Mickens, [0013]-[0014]: receiving a record of captured events (tracing information)); and 
installing a corresponding script on a web page based on the report of all of the tracing information (Mickens, [0021]-[0022], [0097]: after receiving the log/record (tracing information), replacing script references to a logging library with references to a replay library on a page of a web application/browser); and 
wherein the step of firing the set of script codes comprises firing the set of script codes on the web page (Mickens, [0013]-[0014]: running a program (set of script codes) utilizing the events to recreate an error in a web application; [0020]: web application is a web browser; [0097]: the replay occurs on a page of the web application/browser).
It would have been obvious to one of ordinary skill in the art, having the teachings of Wiener, Granshaw, Anastas and Mickens before him or her before the effective filing date of the claimed invention, to modify a method that utilizes tracking scripts in a webpage to monitor user interactions and webpage performance as taught by Wiener, Granshaw and Anastas, to include enabling the replay of captured webpage events as taught by Mickens.  The motivation for doing so would have been to facilitate performing root-cause analysis when errors occur on a webpage (Mickens, [0010]).

Claims 7-8, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener in view of Granshaw, Anastas and Mickens, and further in view of Broda et al. (US 2012/0017156), hereinafter Broda.
Regarding claim 7, Wiener does not explicitly disclose wherein the plurality of distributed servers comprises the server, and the server is configured to perform the following: receiving previous execution results and previous tracing information from a previous server in the plurality of distributed servers; executing a task in the one or more applications to generate an additional execution result; generating additional tracing information based on the tracing flag and the task; integrating the additional execution result and the additional tracing information with the previous execution results and the previous tracing information to generate integrated execution results and integrated tracing information respectively; and sending the integrated execution results and the integrated tracing information to a subsequent server in the plurality of distributed servers.
However, Granshaw disclose wherein the plurality of distributed servers comprises the server (Granshaw, [0075]: multiple products (servers)), and the server is configured to perform the following: 
receiving previous tracing information from a previous server in the plurality of distributed servers (Granshaw, Fig. 3, [0077]-[0078], [0070]: trace command with fields to be traced (tracing information) is propagated through products (servers)); 
executing a task in the one or more applications to generate an additional execution result (Granshaw, Fig. 3, [0077]-[0078]: each product (server) generates trace data (execution result)); 
generating additional tracing information based on the tracing flag and the task (Granshaw, Fig. 3, [0070]: products (servers) add fields (additional tracing information) to the trace command (tracing flag) as required); 
Granshaw, Fig. 3, [0070], [0077]-[0078]: each product (server) integrates its trace data (execution results) with previous trace data (execution results) in the output file; each product (server) can add fields (additional tracing information) to the trace command; trace command with fields to be traced (tracing information) propagates through the products (servers)); and 
sending the integrated tracing information to a subsequent server in the plurality of distributed servers (Granshaw, Fig. 3, [0070], [0077]-[0078]: each product (server) can add fields to the trace command; trace command with fields to be traced (integrated tracing information) propagates through the products (servers)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Wiener and Granshaw before him or her before the effective filing date of the claimed invention, to modify a method for determining user interest in page content based on messages from tracking scripts as taught by Wiener, to include utilizing a trace command in the messages as taught by Granshaw.  The motivation for doing so would have been to provide a flexible method of tracing data through multiple systems (Granshaw, [0118]).
Wiener, Granshaw, Anastas and Mickens do not explicitly disclose receiving previous execution results from a previous server in the plurality of distributed servers; and sending the integrated execution results to a subsequent server in the plurality of distributed servers.

receiving previous execution results from a previous server in the plurality of distributed servers (Broda, Fig. 5: analytic server receives test result data (execution results) from load server (previous server)); and 
sending the integrated execution results to a subsequent server in the plurality of distributed servers (Broda, Fig. 5: analytic server sends aggregated test result data (integrated execution results) to system-wide data store (subsequent server) for further aggregation in real-time).
It would have been obvious to one of ordinary skill in the art, having the teachings of Wiener, Granshaw, Anastas, Mickens and Broda before him or her before the effective filing date of the claimed invention, to modify a method for determining user interest in page content based on messages from tracking scripts with trace commands that are propagated through servers as taught by Wiener, Granshaw, Anastas and Mickens, to include enabling the aggregation of results from a previous server at a subsequent server as taught by Broda.  The motivation for doing so would have been to facilitate the conservation of system resources at each server level (Broda, [0020]).
Regarding claim 8, Wiener discloses further comprising: 
generating a report of all tracing information generated along an entire life span of the event (Wiener, [0035], [0061]-[0062]); and 
sending the report to a manager related to the web page or a user who submitted a tracing request related to the event, for reading or troubleshooting (Wiener, [0035], [0061]
Regarding claims 15 and 19, the limitations have been addressed in the rejection of claim 7 above.
Regarding claim 20, the limitations have been addressed in the rejection of claim 8 above.

Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Wiener in view of Granshaw, Anastas and Mickens, and further in view of Impollonia et al. (US 2011/0251896), hereinafter Impollonia.
Regarding claim 21, Wiener, Granshaw, Anastas and Mickens do not explicitly disclose wherein the event to be tracked is based on a smart pixel application running on a Near Real-Time (NRT) platform.
However, Impollonia discloses wherein the event to be tracked is based on a smart pixel application running on a Near Real-Time (NRT) platform (Impollonia, [0059]: smart pixel file (application) hosted on CDN servers (platform); [0061]-[0062]: smart pixel loads tracked ad (event to be tracked); [0039]: ads are matched with videos in real-time (i.e. near-real time, taking into account required processing)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Wiener, Granshaw, Anastas, Mickens and Impollonia before him or her before the effective filing date of the claimed invention, to modify a method for determining user interest in page content based on messages from tracking scripts as taught by Wiener, Granshaw, Anastas and Mickens, to include utilizing smart pixels for tracking the performance of advertisements as taught by Impollonia.  The motivation for doing so would have been to improve advertisement targeting (Impollonia, [0007]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Friday 9:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.	




/LESA M KENNEDY/Examiner, Art Unit 2458